id office uilc cca_2009122910561037 ---------- number release date from ------------------- sent tuesday date am to --------------------- cc subject re partnership vs non-partnership question the flow through loss from tier one is a partnership_item of tier one that can only be disallowed by issuing an fpaa to tier one 95_tc_243 sec_469 is an affected_item with both partnership_item and partner level components see estate of quick v commissioner a partnership_item component would be whether an actual working_interest exists if we are challenging this aspect we would have to do so through an fpaa the ultimate disallowance of the loss occurs at the partner level through an affected_item notice_of_deficiency issued after the partnership proceeding is complete
